Citation Nr: 1631824	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-40 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment received at [redacted] Hospital on February 25, 2010 and Team Vision Surgery Center on March 2, 2010.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971 and from August 1974 to May 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Wichita, Kansas.  By that decision, the VAMC denied the issue on appeal.  The Veteran appealed the VAMC's adverse determination to the Board. 

In January 2012, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the Veteran's claims file.

In March 2014, the Board remanded the matter on appeal to the RO for further development.  The matter has returned to the Board for further appellate consideration.   During the hearing, the Veteran submitted additional medical evidence and waived initial VAMC consideration of this evidence.  Thus, a remand to have the VAMC initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2015).  A remand is required, however, for reasons that are outlined below. 

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim, a remand is necessary in order to ensure compliance of its March 2014 remand directives, as discussed below. 

As noted by the Board in the body of its March 2014 remand, the Veteran is seeking reimbursement for private treatment that he received on his right eye on February 25, 2010 and, notably, right eye cataract surgery on March 2, 2010.  During the Veteran's hearing before the undersigned, he testified that the private treatment that he had received on his right eye was emergent in nature because he believed that he was going blind as a result of his diabetes mellitus, a disability for which service connection has been awarded.  The Veteran asserted that he had sought treatment at VA prior to seeking treatment for his right eye at [redacted] Hospital and Team Vision Surgery Center, but that he was told that he did not actually have a cataract in his right eye.  He maintains that VA medical care providers advised him to seek treatment from a private facility.  

In light of the foregoing, the Board requested, in its March 2014 remand directives, "any and all records of treatment that the Veteran received from those medical care providers from 2009 until the surgery performed in February 2010."  Thereafter, the Board received a March 2, 2010 operation report and health insurance claims forms reflecting that the Veteran had undergone right eye cataract surgery at Team Vision Surgery Center.  Also received was a December 2014 VA internal electronic mail from a VA physician to J. N., Acting Supervisor Non VA Care at the Wichita, Kansas VAMC.  The VA physician related, "I have reviewed and do not feel we should pay."  The VA physician then referenced several VA progress notes that addressed the Veteran's eye care.  Notably, VA treatment notes, dated in July 17, 2009 and April 29, 2010, containing a diagnosis of cataracts by VA, not visually significant, and reflecting that the Veteran had declined VA services because he had decided to seek outside care, respectively.  These VA treatment records have not been associated with the Veteran's physical claims file or his electronic record.  (See VA electronic mail from VA physician to J. N., Acting Supervisor Non VA Care at the Wichita, Kansas VAMC, dated in early December 2014).  In addition, the Veteran's physical claims file and electronic record are devoid of any private treatment records from 2009 until February 2010, as requested by the Board in its March 2014 remand directives.  Therefore, the Board finds that prior to further appellate review, a remand is required to obtain treatment records, notably the above-cited VA treatment records, as requested by the Board in its March 2014 remand directives, as well as additional development as outlined below.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's Benefits Management System (VBMS) electronic record any evidence of VA treatment of the Veteran that occurred at the VAMC Wichita, Kansas and Parsons VA Community Based Outpatient Clinic and any other VA facility for the period from January 2009 to February 25, 2012, to specifically include VA treatment reports, dated July 17, 2009 and April 29, 2010, as well as any phone records between those facilities and the Veteran. 

2.  Ask the Veteran to provide authorization to enable VA to obtain complete treatment records from [redacted] Hospital and Team Vision Surgery Center, to include any records preceding treatment received at those facilities on February 25, 2010 and March 2, 2010, respectively.  

3.  Send the Veteran a letter asking him to clarify whether he is claiming that there was actual or deemed prior authorization from VA for the treatment received on February 25, 2010, and whether he is claiming any relationship between his treatment on February 25, 2010, and his service-connected diabetes mellitus.

4.  After any additional records have been obtained pursuant to the above development and associated with the Veteran's VBMS electronic record, the VAMC should make the following specific, documented findings as to whether the Veteran met any one of the following criteria under the provisions of 38 U.S.C.A. § 1728 (West 2014) and 38 C.F.R. § 17.120 (2015) for private medical treatment received on his right eye on February 25, 2010 and March 2, 2010: 

i. The care was rendered for a service-connected disability;

ii. The care was rendered for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; 

iii. The Veteran has a total disability permanent in nature resulting from a service-connected disability, and/or 

iv. The Veteran was a participant in a vocational rehabilitation program at the time the care was rendered. 

If the Veteran met ANY of the above criteria, the Veteran's physical claims file and VBMS electronic record should be made available to an appropriate VA healthcare provider to obtain answers to the following questions after a review of the record on appeal:

(a) Is it at least as likely as not (50 percent probability or more) that the private medical treatment that the Veteran received to his right eye on February 25, 2010 and March 2, 2010 were rendered in a medical emergency of such nature that delay would have been hazardous to life or health?  Rationale must be provided for the opinion proffered.

(b) Is it at least as likely as not (50 percent probability or more) that on February 25, 2010 and March 2, 2010, given the Veteran's medical status, VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable? Rationale must be provided for the opinion proffered.

5.  As to reimbursement of the medical expenses under 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2015), the VAMC should make a specific, documented finding as to each of the following: 

i. At the time of the treatment did the Veteran have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for that treatment; 

ii. Was the Veteran financially liable for the treatment; 

iii. Has the Veteran exhausted without success all claims and remedies reasonably available to him or the provider against any third party for payment of the treatment; 

iv. Was the Veteran enrolled in the VA health care system within the 24-month period preceding the furnishing of the treatment; and 

v. Were the emergency services provided in a hospital emergency department or a similar facility held out as providing emergency care to the public? 

If the Veteran meets ALL of the above criteria, the VAMC should forward the claim's file to an appropriate VA healthcare provider to obtain answers to the following questions after a review of the record on appeal:

(a) Is it at least as likely as not (50 percent probability or more) that the private medical treatment provided to the Veteran's right eye on February 25, 2010 and March 2, 2010, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  Rationale must be provided for the opinion proffered.

(b) Is it at least as likely as not (50 percent probability or more) that on February 25, 2010 and March 2, 2010 VA or other Federal facilities/providers were not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson?  Rationale must be provided for the opinion proffered.

6.  After the above development is complete, adjudicate the claim under 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and, after they have had an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

